Citation Nr: 0912850	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bipolar 
disorder, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 Rating Decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the RO denied the Veteran 
service connection for bipolar disorder.  The Veteran filed a 
Notice of Disagreement (NOD) in November 2005, and following 
the issuance of a Statement of the Case by the RO in April 
2006, the Veteran filed a Substantive Appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in May 2006.

The Board notes that the Veteran stated he wanted a hearing 
in his November 2005 NOD, and reasserted his desire for a 
hearing in a subsequent November 2005 statement.  A hearing 
was scheduled for February 9, 2006.  Prior to the February 
2006 hearing, the Veteran informed VA in a January 2006 
letter that although he still wanted a hearing, he would be 
unable to attend the February hearing.  In February 2008, the 
Veteran indicated that he would have witnesses for the 
hearing "at the next stage of the appeal process . . . ."  
The Veteran's representative submitted a statement in April 
2008 to clarify the Veteran's position on a hearing and 
informed VA the Veteran "does not wish to have a hearing at 
any level."

The Veteran submitted a December 2008 letter in which he 
enclosed "additional evidence", consisting of copies of 
July 2008 and August 2008 Rating Decisions concerning the 
Veteran's competency.  This evidence was never considered by 
the RO, and a Supplemental Statement of the Case was not 
issued after its receipt.  The Veteran's representative 
waived RO jurisdiction of the evidence, and thus the Board 
may proceed to the merits of the case.




FINDINGS OF FACT

1.  In August 1993, the RO denied service connection for the 
Veteran's bipolar disorder, and following notice of this 
decision, the Veteran did not appeal by filing a notice of 
disagreement.

2.  Evidence received since the August 1993 rating decision 
regarding the Veteran's bipolar disorder includes evidence 
that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for bipolar disorder.

3.  Bipolar disorder was not shown in service and there is no 
competent or credible evidence establishing a nexus between 
the current bipolar disorder and active service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the Veteran's claim 
for service connection for bipolar disorder has been 
received, and the Veteran's claim for service connection for 
bipolar disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

2.  Service connection for bipolar disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA sent a letter to the Veteran in December 2004, prior to 
the initial rating decision, that informed the Veteran of 
what evidence is required to substantiate a claim for service 
connection, as well as the Veteran's and VA's respective 
duties for obtaining evidence.  The Veteran was asked to 
submit evidence and information in his possession to the RO.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the original notice provided concerning 
the Veteran's claim for service connection did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, a March 2006 letter 
was sent to the Veteran addressing these issues.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claims for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the Veteran was not provided specific notice as to what type 
of new and material evidence must be shown to reopen a claim 
for service connection for bipolar disorder.  Although all 
notice errors are presumed prejudicial, Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), it is clear that the Veteran 
was not prejudiced by the failure of VA to provide proper 
notice under Kent.  The Board finds, as discussed below, that 
new and material evidence has been presented, and that the 
claim is reopened.  Consequently, there is no need to further 
analyze the substance of the VCAA notice for new and material 
evidence purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In connection with the current appeal, the RO has obtained 
the Veteran's service treatment records and service personnel 
records, as well as progress reports concerning the Veteran's 
treatment at VA medical centers.  VA has of record 
previously-submitted private medical records relating to the 
Veteran's bipolar disorder.  VA has received statements from 
the Veteran supporting his claim, including a submission of 
photographs.  VA also received letters from four lay persons 
supporting the Veteran's contentions that he used steroids 
and amphetamines during service, and numerous letters from 
Dr. R.R. supporting a connection between in-service drug use 
and the Veteran's bipolar disorder.  

VA did not provide the Veteran with an examination for 
bipolar disorder in developing his claim.  Here, however, a 
medical examination is not necessary to decide the claim.   
The Board notes that under the law, an examination or opinion 
is necessary to make a decision on the claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  In this case, the 
Board does not dispute that the Veteran has bipolar disorder.  
The only evidence needed to substantiate a claim for service 
connection, as discussed below, is evidence that the Veteran 
used steroids or amphetamines during service.  An examination 
would not provide the evidence to support the claim, and is 
thus unnecessary.

The Veteran requested a hearing in conjunction with this 
appeal, but subsequently withdrew the request.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in June 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the RO denied service connection for the Veteran's 
bipolar disorder in August 1993.  At the time of the 
decision, there was no evidence of record showing that the 
Veteran used steroids and amphetamines in service, nor was 
there medical evidence linking the Veteran's drug use to his 
bipolar disorder.  Since that decision, the Veteran has 
submitted medical nexus opinions by Dr. R.R. linking the 
Veteran's bipolar disorder with steroid and amphetamine use 
while in the service, as well as evidence in the form of 
statements from four individuals who allege they witnessed 
the Veteran use steroids and amphetamines during his time in 
the military.

Thus, evidence submitted since the RO's August 1993 decision, 
by itself or when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the claim - evidence of steroid and amphetamine 
use in service, as well as a medical nexus between the 
steroid and amphetamine use and the Veteran's bipolar 
disorder - and raises a reasonable possibility of 
substantiating the claim.  The Board therefore finds that new 
and material evidence has been received since the RO's August 
1993 decision, and reopening the claim of service connection 
for bipolar disorder is warranted.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156

Service Connection for Bipolar Disorder

The Evidence

The Veteran has submitted numerous personal statements 
supporting his claim, repeatedly asserting that he used 
steroids and amphetamines during service.  He argues that he 
was on a weightlifting team in the Army, and that coaches 
provided the weightlifters with steroids and amphetamines to 
improve performance in weightlifting competitions, for which 
he traveled extensively.  

The Veteran's service personnel records do not reflect any 
travel for weightlifting competitions.  His service treatment 
records do show the Veteran had pain associated with situps 
or leg lifts in January 1974, and that he incurred a knee 
injury while lifting weights in February 1974.  There is no 
other service record in evidence showing that the Veteran 
participated in weightlifting.  Further, the Veteran's 
service treatment records do not reflect a diagnosis of 
bipolar disorder or treatment for any psychiatric condition.

During service, the Veteran completed United States Army 
Military Police School.  There is no evidence of any 
interference with completion of his courses because of 
psychiatric disturbances.  In October 1975, the Veteran 
received a letter of congratulations from Colonel Frank Cohn 
based on the Veteran's completion of military police school, 
in which the Colonel stated, "[i]t gives me a great deal of 
pleasure to have an enlisted man of your caliber on my staff.  
Congratulations on a job well done . . . ."  

The Veteran submitted two undated photographs which allegedly 
document the Veteran setting the Virginia state deadlift 
record.  Although the photographs depict what appears to be a 
weightlifting competition, there is no accompanying 
description of the circumstances surrounding the Veteran's 
participation in the event, or what the competition was.

The Veteran submitted private medical records from Springwood 
Psychiatric Hospital (Springwood) from April and November 
1989, and records from Fairfax Hospital (Fairfax) from April 
1991, February and November 1992, and January 1993.  The 
April 1989 report from Springwood, which includes the initial 
bipolar disorder diagnosis, included a statement by the 
examiner addressing the Veteran's steroid use: "I asked him 
specifically about whether he has used steroids, and he 
denied any use of steroids in the past five to six years."  
The April 1989 Springwood report also documented the 
Veteran's statement that he had no formal psychiatric 
history.

The November 1989 report from Springwood noted that the 
Veteran was a "self-employed owner of a fitness and exercise 
center."  The business was, according to the report, 
"deteriorating".

The April 1991 Fairfax report indicated, based on the 
Veteran's self-reported history, that he "has a history of 
multiple drug abuse as well as possible steroid abuse".  

The Veteran was examined by VA in July 1993 in conjunction 
with his April 1993 claim for service connection.  During the 
examination, the Veteran related his military history, during 
which he stated he was "shuffled from Fort Dix, New Jersey 
to Fort Gordon, Georgia and back to Fort Carson and Fort 
McNair at Washington, D.C. where he was assigned as military 
police at Air Force stations."  He told the examiner that 
his stay in the military was "uneventful".  The Veteran did 
not describe any psychiatric problems during service.  Nine 
years after leaving the military, the Veteran quit his job as 
a police officer and opened a health club called the Power 
Lifting Business.  The Veteran did not inform the examiner 
that he had used steroids or other drugs while in the 
military.

During an August 2000 visit to the local VA medical center 
(VAMC), the Veteran denied illicit drug use.  During a 
December 2000 VAMC visit, the Veteran told the examiner that 
he had been an "active [weight] lifter, with state 
records . . . ."  

A November 2004 letter from Dr. R.R. indicates that the 
Veteran informed Dr. R.R. that he attempted suicide while 
stationed in Fort Carson, Colorado, but that he did not go to 
a hospital because the "Company Commander Captain C., 
handled it and kept it all internal."  The Veteran had 
informed Dr. R.R. that he was administered steroids and the 
amphetamine "Go" as part of his participation in the 
"Army's Power Lifting Team."  He alleged the drugs were 
given to him by a Captain and an E-7, and that he was under 
the influence of these drugs when he attempted suicide.  The 
Veteran further related that he continued to use amphetamines 
and steroids after leaving military service.  It was stated 
that if what the Veteran was telling him was true, it was 
more likely than not that the present bipolar disorder was 
connected to events during his military experience.

In an October 2005 letter to VA, Dr. R.R. stated that the 
Veteran claimed that his illness and erratic behavior began 
to manifest itself at the end of his Army career.

In a January 2006 statement, the Veteran stated that he 
became manic in 1974, while in the Army, stationed at Fort 
Carson, Colorado, for the first time.  He said that the 
illness was brought out by the military's use of the 
biamphetamine "go".  The drug was used "in field 
operations."  He explained that after he was transferred to 
Washington, D.C., he joined the "U.S. Army Powerlifting 
Team, during which time he used "massive amounts of anabolic 
steroids" given to him by officers.

In the Veteran's May 2006 Substantive Appeal, he said that he 
took "massive amounts" of steroids and biamphetamines while 
in the military, and that the substances were given to him by 
coaches on the army powerlifting team.

The Veteran's brother, R.E.,  submitted a letter on behalf of 
the Veteran in May 2006.  R.E. stated that, during the 
Veteran's military service, which R.E. indicated was between 
1975 and 1977, he personally witnessed the Veteran use 
anabolic steroids and amphetamines during service.  He said 
the Veteran "was an avid power lifter with the Army and 
competed in contests [a]ll over the region."  R.E. related 
that the Veteran punched him in the face without provocation 
during the time period when he was on steroids and 
amphetamines.  

A June 2006 letter from M.D., who stated that he was 
stationed with the Veteran in 1976, alleged that M.D. and the 
Veteran competed with the interservice powerlifting team.  He 
stated that "[d]uring 1976 when our relationship was at its 
best [the Veteran] was receiving [i]njections of the steroid 
Testosterone cyp. [i]n the amounts of 2cc three times a week 
[u]sually Mon[day]-Wed[nesday]-Sat[urday] training days."  
M.D. went on to state that he also saw the Veteran take oral 
steroids including "Anadrol 50, dianabol, and sometimes 
Anavar."  He stated that "[a]mphetamines [w]ere given and 
taken for training and for competitions to enhance 
performance."  M.D. described the Veteran's behavior when he 
was on drugs as "aggressive and marked [b]y fits and 
rages".  The Veteran was always "thinking big", and that 
his thinking was "grandiose".

VA received a letter in June 2006 from B.E., who stated she 
knew the Veteran socially while he was in the Army.  B.E. 
stated that she saw the Veteran take injections; he explained 
to her "that they were only steroids to help him with his 
weightlifting career while he was in the Army."  B.E. stated 
that the Veteran's personality changed, and "[h]e became 
aggressive, violent, short-tempered, [and], on several 
occasions extremely paranoid."

In December 2006, VA received a note from Dr. R.R. who stated 
that the Veteran's "psychiatric condition can be traced back 
to his military service (heard voices for first time in Army 
under influence of stimulants there taken as part of his 
duties)."  Dr. R.R. further indicated that the Veteran was 
told to take the stimulants as part of his participation with 
the Army Power Lifting Team.

A June 2007 statement by the Veteran indicated his opinion 
that the evidence of record demonstrated clearly that his 
bipolar disorder began during service, caused by his use of 
anabolic steroids and amphetamines during the years 1975-
1977.

VA received a June 2007 letter from T.T., who worked out and 
competed with the Veteran when the Veteran was in service, 
between the years 1975-1977.  T.T. indicated that he learned 
the Veteran was taking steroids and amphetamines, and at 
times saw the Veteran take steroid injections and pills.  
T.T. saw the Veteran act strangely; the Veteran would throw 
weights around the weight room, go into fits of rage, and 
punch lockers until his knuckles were bloodied.

A June 2007 letter from Dr. R.R. noted the Veteran's report 
of receiving steroids and amphetamines from his Army coaches 
in Europe.  Dr. R.R. noted that steroids and amphetamines can 
trigger bipolar disorder when given to individuals with a 
premorbid predisposition to the disease.  

Analysis

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, three prongs must be satisfied: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

After a full review of the record, including the medical 
evidence and the statements made by and on the appellant's 
behalf, the Board finds that service connection for bipolar 
disorder is not warranted.  For the remainder of this 
discussion, the Board will use the term "steroids" to 
signify the Veteran's alleged drug use.

The first of the three prongs of service connection are 
clearly met in the Veteran's case.  The "first prong" 
requires a medical diagnosis.  He has been diagnosed with 
bipolar disorder.  He was originally diagnosed with "Bipolar 
disorder, manic" in April 1989, nearly 13 years after his 
separation from service, as reflected in the medical records 
from Springwood Psychiatric Hospital.  The Veteran has 
continued to have a diagnosis of bipolar disorder, including 
most recently, a bipolar diagnosis reported in a February 
2008 progress note from the Washington, DC, VA Medical 
Clinic.

The Board acknowledges that the Veteran has submitted 
evidence supporting the his claims that he used steroids 
while in service; the Board does not, however, find this 
evidence credible.  Initially, the Veteran did not claim to 
have used steroids during service until 2004.  He did not 
assert the use of steroids in service during his initial 
claim for service connection.  The Veteran did not claim to 
have used steroids during his July 1993 VA examination.  He 
denied illicit drug use during August 2000 and December 2000 
visits to the VAMC.  Since 2004, however, he has repeatedly 
asserted that he used steroids while in service.  

The Veteran has repeatedly claimed that he travelled all over 
the east coast of the United States, and that he went to 
Europe, as part of his participation on the Army Power 
Lifting Team.  There is no indication in the Veteran's 
records that he was on a weightlifting team while in the 
Army.  Although there was a mention in his service treatment 
records that he injured himself while lifting weights, the 
Board does not consider the mere mention of weightlifting to 
be sufficient to suggest that the Veteran was involved in an 
official Army team.  The Veteran's service personnel records 
do not reflect any travel for participation with a 
weightlifting team.  The records do not indicate that he ever 
went overseas for any reason during his time in the military.  
The lack of any evidence in official military documents to 
support the Veteran's claims of participation and travel with 
a team directly undermines his assertions to the contrary.  
Further, the fact that the Veteran lifted weights while in 
the Army, as evidenced by the weightlifting injury documented 
in his service treatment records, does not provide any 
meaningful support for his claim that he used steroids while 
in the service.

Four different individuals have stated that they personally 
witnessed the Veteran use steroids in the military.  The 
Board does not find these statements credible.  R.E.'s 
statement, as well as that of T.T., reference the Veteran's 
time in service to have lasted from 1975 to 1977.  The 
Veteran, in a June 2007 statement, also indicated that he 
served from 1975 to 1977.  The Veteran, however, actually 
served from August 1973 to August 1976.  The fact that R.E. 
and T.T. both referenced service dates that were consistent 
with the Veteran's incorrectly reported service dates, but 
not consistent with the Veteran's actual dates of service, 
undermines the credibility of those statements.

The Board finds M.D.'s statement to be unusually specific in 
relating events that occurred more than 30 years previously.  
M.D. stated that "[d]uring 1976 when our relationship was at 
its best [the Veteran] was receiving [i]njections of the 
steroid Testosterone cyp. [i]n the amounts of 2cc three times 
a week [u]sually Mon[day]-Wed[nesday]-Sat[urday] training 
days."  M.D. also said he also saw the Veteran take oral 
steroids including "Anadrol 50, dianabol, and sometimes 
Anavar."  M.D. did not say that he took steroids with the 
Veteran.  Although M.D. states the he "bore witness" to the 
Veteran taking both oral steroids and injections, he did not 
indicate who, if anyone, was providing these substances.  He 
asserted that these substances were given for training and 
for competitions to enhance performance.  As noted above, 
however, there is no evidence that the Veteran participated 
in any weightlifting competition as part of a team during his 
active service.  The Board finds that M.D.'s inordinate 
specificity concerning the types and amounts of steroids the 
Veteran took in the mid-1970s lacks credibility.  That in 
junction with the fact that there is no evidence in the 
service records to support his assertions regarding the 
Veteran's participation on a weightlifting team, renders the 
statement not credible and of no probative value.

While the statement of B.E indicates that she saw the Veteran 
give himself injections in the mid-1970, she indicates that 
the Veteran told her that the injections were steroids.  
There is no indication that she has personal knowledge that 
the substances were in fact steroids and thus the statement 
has no probative value.  

The Veteran's statements that his erratic, manic depressive 
behavior began during service is not reflected in his service 
treatment records, and is not otherwise supported in the 
evidence.  The Veteran's claim that he attempted suicide 
while in service is not supported by the record.  As 
discussed previously, the STRs and personnel records do not 
reflect any treatment for attempted suicide.  Further, while 
stationed in Fort Carson, Colorado, where the Veteran 
allegedly attempted suicide, the Veteran was excelling in 
Military Police training, and received praise for his work 
from his military superiors.  In 1989, the Veteran informed 
the examiners at Springwood that he was doing well until his 
business began to deteriorate, and did not mention any 
difficulties while in the military.  Also, the Veteran told 
the 1993 VA examiner that his time in the military was 
"uneventful".  The lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  The Board finds that the Veteran's 
psychiatric disorder did not begin while he was in the 
military service.

The Board finds that in this case, what is offered as medical 
opinion is based solely on the Veteran's reported history, 
without review and consideration the Veteran's claims file 
and documented history; hence, even if the statement was 
accepted as a medical opinion, under these circumstances, it 
would not constitute persuasive evidence to support the 
claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion).

The Board does not find Dr. R.R.'s opinion relating the 
current bipolar disorder to steroid use in service probative.   
In each of the letters in which Dr. R.R. indicated that the 
Veteran's bipolar disorder was related to in-service steroid 
use, Dr. R.R. emphasized that the only evidence of steroid 
use he relied on was the Veteran's self-related history.  Dr. 
R.R. had no external evidence to support the Veteran's 
assertion of drug use.  The Board may reject a medical 
opinion that is based on facts provided by the Veteran which 
have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
Veteran which formed the basis for the opinion.  Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject 
such statements of the Veteran if rebutted by the overall 
weight of the evidence).  The private medical opinions, in 
context, are merely the recordation of the history as related 
by the Veteran, and do not represent a probative medical 
conclusion or opinion by the author.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  As the Board does not find the 
Veteran's statements credible, Dr. R.R.'s statements based on 
the Veteran's history is similarly not sufficient to 
establish service connection.  As such, the Board finds this 
nexus opinion to be unpersuasive.


Under these circumstances, the Board finds that the claim for 
service connection for bipolar disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

ORDER

The Veteran's claim for entitlement to service connection for 
bipolar disorder is reopened.

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


